From a judgment of the court remanding relator to custody without bail this appeal is prosecuted.
After a careful revision of the facts we are of opinion that the record does not justify the judgment of the trial court refusing bail. We deem it unnecessary to state the evidence, or analyze it, or give the reasons for the conclusion we have reached. Inasmuch as the case will be tried before a jury we express no opinion as to the weight of the testimony, or the reasons that induced the court to believe that the case is bailable, but believing it is bailable the judgment is reversed and bail is granted in the sum of Ten Thousand Dollars. Upon giving bond in the terms of the law, to be approved by the sheriff of Hemphill county, relator will be released from custody.
Reversed and bail granted.
Bail granted. *Page 316